Citation Nr: 0308539	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sleep apnea, back, neck, and joint problems, heart disease, 
breathing problems, weight gain, and a seizure disorder, all 
claimed as due to VA medical treatment.
 
2.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for other orthopedic 
disability of multiple joints.

7.  Entitlement to service connection for restless leg 
syndrome.

8.  Entitlement to service connection for chronic ear 
infections.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1974 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from an RO rating decision of June 
2000 which denied compensation under 38 U.S.C.A. § 1151 for 
sleep apnea, back, neck, and joint problems, heart disease, 
breathing problems, weight gain, and a seizure disorder, all 
claimed as due to VA medical treatment.  The veteran also 
appeals an April 2002 RO decision which reopened and denied 
claims for service connection for left shoulder and left knee 
disabilities, denied reopening of claims for service 
connection for sleep apnea and a psychiatric disability, 
denied service connection for other orthopedic/bone 
disability of various areas, and denied service connection 
for restless leg syndrome.  He also appeals a July 2002 RO 
decision which denied service connection for ear infections 
("tubes in the ears") and sinusitis, and which denied a 
TDIU rating.  

The present Board decision addresses the merits of all issues 
except the claim for a TDIU rating.  The TDIU rating issue is 
addressed in the remand at the end of the Board's decision.  


FINDINGS OF FACT

1.  The veteran does not have additional disability, 
including sleep apnea, back, neck, and joint problems, heart 
disease, breathing problems, weight gain, or a claimed 
seizure disorder, resulting from VA treatment, let alone due 
to negligence or other VA fault, or by an event not 
reasonably foreseeable.

2.  Service connection for sleep apnea was denied by an 
unappealed rating decision of the RO in May 1993.  Evidence 
submitted since then is cumulative or redundant, or is not so 
siginificant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Service connection for a psychiatric disability was 
denied by the Board in March 1996.  Evidence submitted since 
then is cumulative or redundant, or is not so siginificant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  A December 1977 RO decision denied service connection for 
a left knee disability, and a September 1980 Board decision 
denied service connection for a left shoulder disability.  
Evidence submitted since these decisions includes some 
evidence which is not cumulative or redundant, and some of 
that evidence is so significant that it must be considered in 
order to fairly decide the merits of these claims.

5.  A left knee disability unequivocally existed prior to 
service, and did not increase in severity therein; arthritis 
was first shown many years after service.

6.  A left shoulder disability began during the veteran's 
active duty.

7.  Other orthopedic disability of multiple joints, restless 
leg syndrome, chronic ear infections, and sinusitis were not 
present in service or for years later, and were not caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional disability, claimed as due to VA medical 
treatment, including sleep apnea, back, neck, and joint 
problems, heart disease, breathing problems, weight gain, and 
a seizure disorder, have not been met.  38 U.S.C.A. § 1151 
(West 2002).  

2.  The veteran has not submitted new and material evidence 
since the final May 1993 RO rating decision, and thus his 
claim for service connection for sleep apnea is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The veteran has not submitted new and material evidence 
since the March 1996 Board decision, and his claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).

4.  The veteran's claims for service connection for left 
shoulder and left knee disabilities are reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

5.  A left knee disability clearly and unmistakably existed 
prior to service, and was not aggravated therein.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).

6.  A left shoulder disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002). 

7.  Other orthopedic disability of multiple joints, restless 
leg syndrome, chronic ear infections, and sinusitis were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Included with the service medical records is the report of a 
preservice evaluation of the veteran for bilateral knee pain 
in September 1972 at the Jackson Bone and Joint Clinic.  He 
was then diagnosed as having chronic bursitis of the left 
tibial tubercle.  The doctor said that at that time he was 
unable to diagnose Osgood-Schlatter's disease.  The doctor 
opined that the veteran could not perform full military duty 
due to the knee problem. 

The veteran had active service from February 1974 to March 
1975.

On the veteran's examination for entrance onto active duty 
performed in February 1974, he reported he had previously 
been rejected for military service due to a left knee problem 
in October 1972.  Examination on this occasion was negative.  

Service medical records show that in February 1974, the 
veteran sustained a posterior arm muscle strain doing push-
ups.  He had numerous complaints of left knee pain from March 
1974 to February 1975.  He also complained of right knee pain 
in March and April 1974 and February 1975.  In May 1974, he 
sustained left inguinal strain while playing basketball.  An 
evaluation 2 weeks after the incident disclosed tenderness in 
the left lumbar region, left groin, and in the left thigh on 
flexion.  X-rays of the low back and left hip taken to rule 
out pathology were negative.  A report of blood chemistry in 
July 1974 showed uric acid to be 8.1, with a normal range of 
3.0 to 9.0.  In August 1974, he complained of left elbow, 
shoulder, and knee pain.  An orthopedic consult noted a 
history of left knee pain for 9 years.  X-rays of the left 
elbow, shoulder, and knee were negative, and physical 
examination was normal.  Numerous blood tests to rule out 
poly-arthritis or rheumatoid arthritis were negative.  

In September 1974, he complained of pain and swelling of the 
left knee and left shoulder.  The impression was possible 
chronic cartilage inflammation.  An orthopedic consult in 
October 1974 to evaluate an 8-month history of left shoulder 
pain, and a 9-year history of left knee pain, disclosed 
crepitance with tenderness in the left knee.  There was 
humeral head pain on biceps tightness.  The impression was 
patellar chondromalacia and biceps tendonitis of the left 
arm.  An orthopedic consultation in connection with the 
veteran's discharge in February 1975 noted full range of 
motion, no laxity, no effusion, and mild patello-femoral 
crepitance.  The diagnosis was chondromalacia patella, mild, 
left.  Administrative separation based on the veteran's 
unfitness for service at the time of enlistment was 
recommended.  The separation examination in February 1975 
noted chondromalacia of the left knee for 8 years.  On his 
medical history form for the separatioin examination, the 
veteran also reported a history of cramps in the legs while 
sleeping, and a history of "arthritis" of the left knee and 
left shoulder.   

On a VA examination in April 1975, the ears, including the 
drums and mastoids, were normal.  There were no signs of any 
gross musculoskeletal asymmetry or dysfunction.  The 
cervical, dorsal, and lumbar spine did not have any 
limitation or painful motion.  There was no evidence of any 
paraspinous muscle spasm.  There was no limitation of motion 
of the joints of the upper or lower extremity.  He complained 
of some soreness over the left shoulder and left patella.  
There was no limitation of motion of the left shoulder or the 
left knee.  There was no instability of the left knee.  
Muscle strength was good in upper and lower extremities. On 
neurological examination, he had good coordination of the 
musculoskeletal system.  He walked with a very slight limp on 
the left.  Psychiatric examination disclosed he was 
cooperative, oriented, coherent and relevant in his 
responses.  X-rays of the chest, both shoulders, both knees, 
left ankle, both hips, and sacroiliac joints were normal.  
The diagnosis was pathology of the shoulders, hips, knees, or 
left ankle not found.  

Records from the Mercy Hospital Street Clinic dated from May 
to July 1975 show that the veteran was seen in May 1975 due 
to multiple complaints, including pain in his knees and left 
shoulder.  Physical examination did not disclose any 
effusion, limitation of motion, or instability.  There was 
good range of motion in the left shoulder.  X-rays of the 
pelvis and knees in June 1975 were normal.  Pain down the 
left leg noted in July 1975 was felt to be due to muscle 
spasm.  

Based on this evidence, the Board denied service connection 
for a left knee disability in a decision dated in April 1976 
on the basis that the veteran's left knee disability had 
clearly and unmistakably existed prior to service, and was 
not aggravated by service.  Service connection was also 
denied for a left upper extremity disability.

Mercy Hospital Street Clinic records show that in April 1976, 
the veteran complained of pain in his back, neck, left leg, 
left arm, and left side.  X-rays were normal, and there was 
no clinical abnormality.  In July 1976, he complained of 
increasing nervousness.  He said when he tried to play ball 
or got tense, the muscles in his left thigh began to jump 
around uncontrollably.  He had full range of motion, without 
pain, in all joints.  He was described as a healthy looking 
individual with no evidence of bony or musculoskeletal 
disease at that time.  The doctor commented that he could 
find nothing to substantiate his subjective complaints.  The 
diagnosis was no orthopedic disease at this time.  

An examination for enlistment into the National Guard in 
January 1977 noted that the veteran had mild restriction of 
motion, with no swelling or instability, involving upper and 
lower extremities.  He had a history of Osgood-Schlatter's 
disease and chronic intermittent non-specific joint disease.  
He was found medically unacceptable for enlistment.   

In April 1977, the veteran was referred for an evaluation of 
complaints of painful knees.  He had been having problems 
with his knees since the age of 8 or 9.   He also had had 
some problems with his left shoulder and left ankle over the 
past three years.  He had no other joint problems.  
Examination of the joints was normal except for mild 
crepitance and pain with rotation of the shoulder, and 
tenderness to palpation and crepitance in the left knee.  
There was no evidence of internal derangement of the knee.  
The impression was chondromalacia patellae, bilateral, worse 
on the left, and probable bursitis of the left shoulder.  An 
abnormal uric acid level was noted and it was felt that his 
joint problems could represent an atypical gouty arthritis.  
In May 1977, he complained of knee pain.  The impression was 
probable chondromalacia, possible atypical gouty arthritis.  

In a December 1977 rating decision, the RO found that new and 
material evidence to reopen the claim for service connection 
for a left knee disability had not been presented, and the 
claim remained denied.

Records from R. Marascalco, M.D., show that the veteran was 
seen in April 1979 with numerous complaints, including 
multiple joint pains.  Examination of the knees revealed no 
evidence of synovitis or instability, crepitation, or 
tenderness.  He had limitation of motion in the left 
shoulder.  X-rays of the left shoulder were negative, and the 
impression was impingement syndrome of the left shoulder.  

In May 1979, he was admitted for repair of the left shoulder.  
The veteran reported that he had been having difficulties 
with his left shoulder for a number of years which he related 
to a time when he strained his shoulder while doing push-ups 
in service.  It was noted that he had a past history of 
dizziness as a result of fluid and infection in his ears, and 
was presently under treatment and had undergone surgery for 
this problem.  He also had a history of arthritis in the 
past.  On examination, the veteran had weakness and 
limitation of motion in the left shoulder.  There was no 
history of previous trauma other than the time he was doing 
push-ups in service, and he said the pain had gotten worse 
since that time.  He underwent release of the coraco-acromial 
ligament, and repair of a torn rotator cuff.  

Outpatient follow-up records dated to August 1979 noted that 
he continued to do fairly well with his left shoulder; 
however, he complained of knee and other joint pain.  Dr. 
Marascalco felt these joint symptoms may be related to gouty 
arthritis.  

Based on this evidence, the Board denied service connection 
for a left shoulder disorder by decision dated in September 
1980.

Evidence received subsequent to that decision includes a 
report of a hospitalization in Mercy Hospital in May 1978.  
Uric acid was borderline elevated at 8.8.  The discharge 
diagnoses included arthralgia, etiology unknown.  On the 
admission history, it was noted that he was a poor historian.  
He said he had been noticing some shortness of breath over 
the past month.   

In July 1978, he was again hospitalized.  It was noted that 
he had been seen numerous times for vague complaints of 
swelling, arthralgia and numerous other somatic complaints.  
Physical examination on admission was totally unremarkable.  
He had been recently treated for bilateral serous otitis 
which appeared to be resolved at the time of admission, and 
he presently had a drainage tube in the right tympanic 
membrane.  The left tympanic membrane was slightly 
erythematous.  .  Uric acid was elevated at 11.3.  X-rays of 
the skull disclosed some round densities in the maxillary 
sinuses which were not felt to be significant.  It was noted 
that studies were normal, and it was suggested to the veteran 
that his complaints were psychophysiological.  The final 
diagnoses were probable psychoneurosis, and possible gouty 
arthritis.  

Mercy Regional Hospital emergency room records dated from 
March 1979 to November 1980 show that in March 1979, the 
veteran was treated for otitis media and multiple joint 
pains.  Examination disclosed chronic scarring in both ears.  
The diagnosis was otitis media.  He had a long history of 
tubes in his ears.    

Records from Mercy Hospital and Vicksburg Medical Center 
dated from December 1985 to December 1992 show the veteran's 
continued treatment for multiple medical complaints.  He was 
hospitalized in December 1985 for diagnostic arthroscopy of 
the left knee, following a twisting injury to the knee which 
had occurred while playing basketball about 2 to 3 weeks 
earlier. 

The veteran was seen at Mercy Hospital for his left knee in 
August 1988, after having twisted his knee while running.  X-
rays were normal.  He underwent arthroscopic surgery.  

In February 1990, he was hospitalized in Vicksburg Medical 
Center with left knee pain secondary to playing basketball.  
A magnetic resonance imaging (MRI) scan showed Baker's cyst 
and probable recurrent tear of the medial meniscus of the 
left knee.  He underwent partial medial meniscectomy and 
excision of Baker's cyst.  

Records from Vicksburg Family Medical Clinic dated from June 
1990 to February 1991 show the veteran was initially seen in 
June 1990 for complaints of symptoms of anxiety, followed by 
episodes of depression.  The assessment was questionable 
anxiety depression versus manic depression in a milder form.  
He was treated with medication.  He was also advised 
regarding weight reduction.  Shoulder pain with muscle spasm 
was noted in July 1990.  

In November 1991, he complained of neck pain following a 
motor vehicle accident.  He also complained of left shoulder 
and low back pain with numbness down his right leg, noted to 
be chronic problems which had occurred prior to the accident.  
In May 1992, he complained of anxiety on his job.  In July 
1992, he complained of muscle spasms in his back, neck, and 
right rib cage.  

In March 1993, records of the veteran's hospitalization in 
December 1972, prior to service, in Vicksburg Hospital were 
received.  He had been involved in an accident, and had been 
seen in the emergency room, where there were no significant 
findings, and X-rays of the skull, cervical, thoracic, and 
lumbar spin had been normal.  On examination, he had full but 
slow range of motion in the neck.  He complained of 
tenderness along the neck and trapezius muscle.  Shoulders 
and arms moved well.  There was tenderness of the left 
patella tendon.  Final diagnoses were cervical muscular 
sprain, spasm of right rhomboid, and generalized 
musculoskeletal pain.  

In April 1993, the veteran was seen at a VA facility, 
complaining of bilateral ear tubes, nerves, sleep apnea, and 
questionable rheumatoid arthritis.  He was hospitalized a few 
days later due to mood swings with depression over the past 
three years.  He reported increasing job stress during that 
period.  The veteran was treated for his depression, as well 
as for numerous other complaints.  An ENT evaluation resulted 
in an impression of chronic sinusitis.  Degenerative 
arthritis of both knees was diagnosed, as well.  Sleep apnea 
was treated.  He also had chronic mastoiditis with right 
middle ear infection.  He was believed to be unemployable due 
to his chronic depression and multiple somatic complaints.  

In May 1993, the RO denied service connection for a lung 
condition with shortness of breath and sleep apnea.  

Additional records of the veteran's treatment at Vicksburg 
Medical Center show that in May 1992 he complained of back 
pain, shoulder pain, left leg stiffness, and overall fatigue, 
which the doctor thought was a generalized process.    

The veteran was again hospitalized in a VA facility from June 
to July 1993 with major depression, recurrent.  He reported 
difficulties at work, and was more depressed.  He also had 
multiple somatic complaints.   

In August 1993, he was referred to Vicksburg Medical Center 
by the VA for cardiac evaluation.  Complete work-up disclosed 
evidence consistent with obstructive coronary disease.   

In May 1994, the veteran underwent VA examinations.  
Examination of the joints noted a history of rotator cuff 
tear of the left shoulder, and degenerative arthritis of both 
knees.  It was noted that he had most recently had surgery to 
his left shoulder two weeks earlier, and the joint could not 
be examined.  The impression was degenerative changes of both 
knees, postoperative multiple arthroscopies.  X-rays of the 
knees disclosed minimal narrowing of the left knee.  

A May 1994 VA psychiatric examination noted that the veteran 
said he was first treated for emotional problems at Mercy 
Hospital approximately 15 years earlier.  He had been treated 
for the past two years at the Vicksburg Mental Health Center.  
The diagnosis was dysthymia.  An approximate two year history 
of recurrent depression was noted.  

A May 1994 VA general medical examination noted the veteran 
weighed 318 pounds.  He complained of an infection in his 
right ear.  He had bilateral tubes with distortion of the 
landmarks.  He had a history of chest pain 3 times per week. 
He said he had seizures or black-outs, described as like 
something taking over his body.  Electrocardiogram was 
normal, but chest X-ray revealed cardiomegaly.  Diagnoses 
were history of headaches, history of repeated ear 
infections, atypical chest pain, etiology unknown, 
cardiomegaly, etiology unknown, history of sleep apnea 
syndrome, history of peptic ulcer disease, status post 
cholecystectomy, and history of back out spells, etiology 
unknown.   

In July 1994, the RO granted the veteran a permanent and 
total disability rating for non-service-connected pension 
purposes, based on multiple non-service-connected 
disabilities (the highest rated one was a psychiatric 
disorder).

Warren-Yazoo Mental Health Service records dated from August 
1993 to August 1994 show the veteran was initially seen in 
August 1993 for problems with depression, with diagnosis was 
major depression, recurrent.  Monthly follow-up reports show 
the emergence of psychotic features in September 1993.  

In March 1996, the Board denied service connection for a 
psychiatric disorder.

Evidence received subsequent to that decision includes 
records of treatment from 1990 to 2003 by numerous health 
care providers, including the VA, for multiple medical 
conditions.  In January 2001, a summary of the veteran's 
medical record was provided by the Chief of Staff of a VA 
facility, at the veteran's request.  This summary included 
both VA and non-VA treatment.  The veteran was noted to have 
had multiple medical problems since his separation from 
service in 1975, including diffuse pains involving his 
shoulders, knees, and spine.  He had undergone multiple 
arthroscopies in both knees, open surgery on his left 
shoulder for a rotator cuff tear, and had degenerative 
disease involving most of his lumbar and now, cervical spine.  
He had been evaluated for rheumatoid arthritis and other 
systemic autoimmune processes in the remote past, with recent 
negative serologic evidence for these types of processes.  He 
also had gout, for which he took medication.  His bone and 
joint problems were significantly exacerbated by his weight 
of 366 pounds.  

The summary also noted a long-standing sleep apnea.  Surgery 
in 1993 had not resulted in symptomatic or functional 
improvement.  Multiple formal sleep studies had shown 
moderately severe obstructive sleep apnea, and he slept with 
a nasal C-PAP.  Pulmonary function tests in November 2000 had 
shown mild to moderate restrictive disease.  The veteran also 
had a history of cardiovascular disease, with episodes of 
congestive heart failure by history and of atrial 
fibrillation.  He had had some episodes of chest pain 
syndrome, but no documented myocardial infarction.

According to the summary, he also had a history of severe 
depression and what had been termed schizoaffective disorder, 
for which he had been actively followed in the Mental Health 
Clinic, and several hospitalizations.  He had been tried on 
multiple medications with only minor clinical improvement.  
He also had mastoid and sinus problems for years, and had 
tubes placed in his ears on two occasions.  He had been 
thought to have a seizure disorder, although an 
electroencephalogram showed no seizure activity, and an MRI 
of the brain in November 2000 had been normal.  Polyps were 
observed in his sinuses, however.

Review of the records also shows that in December 1991, the 
veteran was hospitalized in Parkview Regional Medical Center 
with a 10-day history of significant back pain, following a 
motor vehicle accident.  He also had a history of back pain 
since the past summer after bending over.  An MRI disclosed a 
herniated disc.  He underwent hemilaminectomy and discectomy 
at L3-4 on the right.   In May 1997, and again in July 1997, 
he was hospitalized for congestive heart failure.  

University Hospital records show that in August 1992, the 
veteran was seen, reporting a long history of rheumatoid 
arthritis, and he complained of multiple joint pain.  The 
diagnosis was rheumatoid arthritis.  A total body scan in 
September 1992 disclosed areas of abnormal uptake in multiple 
joints, consistent with a diffuse arthritic process.  

Records from Warren-Yazoo Mental Health Services dated from 
August 1995 to October 1999 show his continued treatment.  In 
August 1996, his diagnosis was changed to schizoaffective 
disorder, depressive type. 

Records show the veteran's treatment in the Sleep Disorders 
Center from October 1999 to December 2000.  On the evaluation 
in October 1999, it was noted that obstructive sleep apnea 
had been diagnosed at that facility in 1991, with 
prescription of CPAP.  It was noted that obstructive sleep 
apnea had been first diagnosed in 1983.  This evaluation 
noted daytime sleepiness, which the veteran said had been a 
problem since the 1980s, as a symptom of obstructive sleep 
apnea.  The veteran was also bothered by discomfort in his 
lower legs described as a numbness, accompanied by a desire 
to move his legs about for relief.  The sensation was worse 
at bedtime and while at rest, with transient relief by 
rubbing his legs together or moving them.  The pertinent 
diagnoses were obstructive sleep apnea, with a question of 
restless leg syndrome and sleep related seizure disorder, and 
he suffered from daytime sleepiness.  A follow-up appointment 
in November 2000 noted that his reported "seizures" 
actually seemed like startle reactions, and there had been no 
evidence of abnormal brain waves or independent limb 
movements on two sleep studies in 1999.  The etiology of his 
daytime sleepiness was unclear, with one possibility his 
restless leg syndrome.  Because his restless leg syndrome did 
not respond to medication, in December 2000, it was thought 
that his leg condition may not be restless leg syndrome, but 
rather the result of all of his neuromuscular and joint 
problems.  

VA treatment records show the veteran was seen on February 3, 
2000, for an unscheduled visit.  He wanted his medication 
from his private doctor filled.  It was explained that he 
needed to keep scheduled appointments, so that a full 
evaluation could be conducted.  Medications were filled but 
it was explained that further evaluation may be required for 
some medications, and some medications may not be available.  
It was explained that he needed to lose weight to help 
decrease stress on his back and knees.  On February 17, 2000, 
a temporary refill of Luvox was written for two weeks.  

On March 2, 2000, he complained of chest pain with and 
without exertion with associated sweating and shortness of 
breath occurring 4 to 5 times per week.  He also complained 
of chronic neck and low back pain.  Laboratory tests were 
essentially normal.  On examination, he had shortness of 
breath with little exertion, slight irregular heart, and 
decreased breath sounds.  Planned treatment included consults 
to cardiology, neurosurgery, and rehabilitation medicine, and 
echocardiogram and pulmonary function tests to be scheduled.  
It was explained to the veteran that he needed to get records 
from local doctors to help provide continuity of care.  On 
April 3, 2000, he called to reschedule a mental health clinic 
visit.  

The veteran was hospitalized in River Region Health System 
from April 6 to 10, 2000.  He complained of shortness of 
breath and increasing pedal edema over the past couple of 
days.  An echocardiogram disclosed no pericardial effusion.  
He was treated with bed rest, Furosemide, and general 
supportive therapy.  Discharge diagnoses were congestive 
heart failure, enterococcus urinary tract infection, severe 
sleep apnea, hypertensive cardiovascular disease, 
degenerative arthritis, peptic ulcer disease, herniated 
nucleus pulposus, L3-4, and schizoaffective disorder, 
depressive type, alcohol dependent.   

In December 2000, a rheumatology consult was conducted at the 
Jackson Medical Clinic due to polyarthralgias, which the 
veteran said he had had in all of his joints, and since 
childhood.  He said he had had an intermittent positive 
rheumatoid factor on occasion.  The impression was that he 
had generalized osteoarthritis.  No X-rays or laboratory 
studies were conducted.  

VA records of continued follow-up for multiple medical 
complaints include a January 2001 response to a patient 
representative about  "negligent care."  The doctor noted 
that he had seen the veteran in October and November 2000, 
and talked on the phone to the veteran.  The veteran had 
multiple complaints and morbidities, but, in the doctor's 
judgment, was not fully attentive to their care.  He had 
demanded medications for which there was no justification, 
had failed to report for scheduled diagnostic testing, had 
not followed outlined lifestyle adjustments, and been 
impatient with sub-specialty appointment scheduling.  He was 
noted to bifurcate his care by using local doctors as well as 
VA doctors, and used diagnoses promulgated by one doctor to 
bully other doctors into acceptance of same so as to forward 
his demands for additional therapies and diagnostic 
interventions.  Contrary to his statements, appointments had 
been made at that facility for rheumatology, ENT, and sleep 
disorders.  

According to a statement dated in March 2001 from J. Ferrer, 
M.D., the veteran had a service-related injury to his knees, 
shoulder, cervical, and lumbar spines.  He was treated in 
service, especially for his knees and shoulders.  Over the 
years he had gotten progressively worse.  Dr. Ferrer 
concluded that the disabilities which involved the shoulders, 
knees, neck, and back were service-related since there was a 
prior history of such problems while he was in the service 
and they only deteriorated over time as expected.  

In June 2001, a VA doctor responded to a call from patient 
representative regarding the veteran's care.  The veteran had 
last been seen in April, when he had been stable.  He 
requested an ENT consult, which was ordered.  He maintained 
he suffered from "congestive heart failure."  
Echocardiograms at outside facilities documented diastolic 
dysfunction due to biventricular hypertrophy due to 
hypertension and obstructive sleep apnea.  Digoxin was not 
indicated, but since the dose was not toxic, and was desired 
by the veteran, it had been retained over doctor objections.  
Nitrates had been discontinued due to complaints of side 
effects.  The doctor did not know of any change in his 
cardiac status, and the veteran had not forwarded studies 
from outsides for review.  

In August 2002, the veteran, his wife, and a friend presented 
testimony at an RO hearing with respect to the issues on 
appeal.

W. Porter, Jr., M.D., wrote, in February 2003, that the 
veteran had multiple orthopedic problems.  He had a history 
of service-related injuries to his knees, shoulder, and 
cervical and lumbar spine.  Since leaving service, his 
problems with these joints had gotten progressively worse.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statements of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided where 
indicated.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

A.  Compensation under 38 U.S.C.A. § 1151

The veteran maintains that, due to VA medical treatment, he 
has sleep apnea, back, neck, and joint problems, heart 
disease, breathing problems, weight gain, and a seizure 
disorder.  He asserts that compensation for these conditions 
is warranted under 38 U.S.C.A. § 1151.

The law in effect for this claim provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West Supp. 2002); see 
VAOPGCPREC 40-97.

The veteran contends, in general, that the numerous listed 
disabilities were caused or worsened by VA's failure to 
correctly manage his treatment.  Specifically, he says that 
on or about February 17, 2000, he sought treatment for weight 
gain, shortness of breath, chest pain swelling.  He said a 
chest X-ray was ordered and then he was sent home without 
results.  The problem worsened, and he had to go to his local 
hospital, where a chest X-ray showed fluid around the heart, 
diagnosed as congestive heart failure.  He feels he was 
misdiagnosed and mistreated by VA.  

In examining the VA records during that time period, he was 
seen on February 3, 2000, for an unscheduled visit, and it 
was explained that he needed to keep scheduled appointments, 
so that a full evaluation could be conducted.  Medications 
were filled but it was explained that further evaluation may 
be required for some medications, and some medications may 
not be available.  The only note on February 17, 2000, was 
for a temporary refill of Luvox written for two weeks.  

On March 2, 2000, he complained of chest pain with and 
without exertion with associated sweating and shortness of 
breath occurring 4 to 5 times per week.  An evaluation was 
conducted, which included laboratory tests that were 
essentially normal.  On examination, he had shortness of 
breath with little exertion, slight irregular heart, and 
decreased breath sounds.  Planned treatment included consults 
to cardiology, neurosurgery, and rehabilitation medicine, and 
echocardiogram and pulmonary function tests to be scheduled.  
It was explained to the veteran that he needed to get records 
from local doctors to help provide continuity of care,.  On 
April 3, 2000, he called to reschedule a mental health clinic 
visit; he did not report any other problems.  

He then presented to River Region Health System on April 6, 
2000.  His history at that time was of shortness of breath 
and increasing pedal edema, over the past couple of days.  
Although congestive heart failure was among the many 
discharge diagnoses, an echocardiogram disclosed no 
pericardial effusion, and the evidence does not show that he 
actually had congestive heart failure during that 
hospitalization.    

There is no evidence, from any of these records, that VA was 
careless, negligent, or similarly at fault in not further 
evaluating or hospitalizing the veteran in February or March 
2000, or that any additional disability occurred as a result.  
Further, his private hospitalization was a month after his 
last VA treatment, and a 2-day history of symptoms was 
reported.  Moreover, the hospitalization was 2 days after he 
canceled a VA appointment, stating that he had no problems at 
that time.  

The veteran has not provided any medical evidence suggesting 
that any additional disability occurred as a result of VA 
treatment, or that VA failed to properly treat him.  The 
veteran, as a layman, is not competent to give a medical 
opinion on diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Medical statements as to this matter 
contained in the record do not show any failure to 
appropriately treat the veteran.  The January 2001 summary of 
the record by the Chief of Staff of the hospital fails to 
disclose any VA fault or VA-caused additional disability.  
There is no competent evidence that the specific disabilities 
identified by the veteran in connection with this claim 
(sleep apnea, back, neck, and joint problems, heart disease, 
breathing problems, weight gain, and a seizure disorder) are 
in any way causally related to VA treatment.

Thus, the weight of the credible evidence establishes that VA 
treatment did not result in additional disability, let alone 
additional disability due to VA fault or an event not 
reasonably foreseeable.  As the preponderance of the evidence 
is against the claim for compensation under 38 U.S.C.A. §  
1151, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  New and material evidence

Service connection for sleep apnea, and for left shoulder, 
left knee, and psychiatric disabilities was denied in prior 
RO or Board decisions.  Those decisions are final, with the 
exception that a previously denied claim may be reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104, 7105; Evans v. Brown, 9 Vet.App. 27 (1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).   

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001).  
[This definition applies when, as in the present case, the 
application to reopen a previously denied claim is filed 
before August 29, 2001.]

1.  Sleep apnea

The veteran served on active duty from February 1974 to March 
1975.  Service connection for sleep apnea was denied by the 
RO in May 1993.  Evidence of record at that time showed 
treatment for sleep apnea in 1993.  Evidence received since 
that time shows more detailed records of treatment and 
evaluation for obstructive sleep apnea, with a history of 
sleep apnea first diagnosed in 1983.  Some of the additional 
evidence is cumulative or redundant, and thus not considered 
new.  The additional evidence also does not link the 
condition to service.  The additional evidence of sleep apnea 
many years after service is not material evidence since it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
As a result, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for sleep apnea, and the May 1993 RO 
rating decision remains final.


2.  Psychiatric disability

Service connection for a psychiatric disability was denied by 
the Board in March 1996.  Evidence of record at that time 
included service medical records, which did not show a 
psychiatric disorder during the veteran's active duty from 
February 1974 to March 1975.  The VA examination in April 
1975 was devoid of any mention of psychiatric abnormality.  
Also of record were numerous other post-service medical 
records.  These records showed hospitalization in July 1978 
for numerous somatic complaints, and it was suggested to the 
veteran that his complaints were psychophysiological.  The 
final diagnoses included probable psychoneurosis.  In 1990, 
he complained of anxiety and depression, and, subsequently, 
chronic depression was diagnosed.  He was hospitalized in a 
VA facility for major depression 1993, and depression was 
noted at a 1994 VA examination.

Evidence received since the March 1996 Board decision 
consists of numerous medical records showing the veteran's 
continued treatment for psychiatric disorders from 1993 to 
2003, with diagnoses of major depression, with psychotic 
features, and schizoaffective disorder, depressive type.  In 
addition, duplicate copies of evidence considered in the 
March 1996 Board decision was submitted.  Much of the 
additional evidence is cumulative or redundant, not new.  The 
additional evidence does not show any connection to service.  
The evidence, which simply shows the continued presence of a 
psychiatric disorder years after service, is not material 
since it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Therefore, new and material evidence has not been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, and the March 1996 Board decision 
remains final.

3.  Left shoulder and left knee disabilities

The RO found new and material evidence to reopen these claims 
had been submitted, and denied the claims on the merits.  
However, whether a claim is reopened is a jurisdictional 
matter, and the Board has an independent legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

Service connection for a left knee disability was denied by 
the Board in April 1976 and later by the RO in December 1977.  
Service connection for a left shoulder disability was denied 
by the Board in September 1980.  

Evidence added since these decisions includes the March 2001 
statement from Dr. Ferrer, concluding that the veteran's 
orthopedic disabilities, including knee and shoulder 
disorders, were related to service.  This medical evidence, 
linking a current disorder to service, is material since it 
is so significant that it must be considered in order to 
fairly decide the merits of a claim.  Accordingly, these 
claims are reopened with the submission of new and material 
evidence, and VA must review them in light of all the 
evidence, new and old.  

C.  Service connection issues

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

1.  Left knee disability

The evidence shows a diagnosis of chronic bursitis of the 
left knee in 1972, prior to service, and the veteran began 
complaining of left knee pain within a month of his entrance 
onto active duty, and his histories in service all referred 
to a pre-service onset.  Moreover, the veteran contends that 
he had a left knee disability prior to service, but that it 
was aggravated by service.  Accordingly, the Board finds that 
the evidence clearly and unmistakably shows that a left knee 
disability existed prior to service.   See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary flare-up 
or recurrence of symptoms during service, of a preservice 
condition, does not establish an increase in disability as 
required for a finding of service aggravation.  Rather, 
aggravation requires an increase in the level of the 
underlying condition.  Davis v. Principi, 276 F.3d 1341 
(Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet.App. 292 (1991).

During service, which ended in March 1975, the veteran's pre-
existing left knee disability was periodically symptomatic.  
However, the discharge examination in February 1975 noted 
full range of motion, without laxity or effusion, and only 
mild patello-femoral crepitance.  The VA examination in April 
1975 did not find any pathology of the left knee.  

Surgeries to the left knee in 1985, 1988, and 1990 were all 
precipitated by recent injuries to the knee.  The statements 
of Dr. Ferrer and Dr. Porter, in 2001 and 2003, based on a 
history of service onset or aggravation, with progression of 
symptoms since, are not probative as to the question of 
etiology of the veteran's left knee disability, because they 
are based on an inaccurate lay history provided by the 
veteran.  See, e.g., Reonal v. Brown, 5 Vet.App. 458 (1993).  

The evidence does not show that the veteran's pre-existing 
left knee disability increased in severity in service, or for 
several years thereafter, until he sustained additional 
injuries to the left knee.  There is clear and convincing 
evidence that the veteran did not sustain any increase in 
severity during service of his preservice left knee 
disability.  See Maxson v. West, 12 Vet.App. 453 (1999).  As 
the evidence is not approximately balanced, the reasonable 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(a); 
Gilbert, supra.  Service connection may not be granted for a 
left knee disability, as such preexisted service and was not 
aggravated by service.  

2.  Left shoulder disability

During service from February1974 to March 1975, the veteran 
was treated for left shoulder pain on several occasions, with 
biceps tendonitis noted at one time.  On the VA examination 
in April 1975, the veteran complained of left shoulder pain, 
but the examination did not disclose any abnormal findings, 
X-rays were normal, and it was noted that no pathology was 
found.  Similarly, Mercy Hospital records dated in May 1975, 
while noting the complaint of shoulder pain, found no 
abnormalities on examination.  Nevertheless, the veteran 
continued to complain of left shoulder pain, and both during 
and after service, the onset of the pain was at times related 
to service.  In April 1977, a history of problems with his 
left shoulder over the past three years, with mild crepitance 
and pain with rotation of the shoulder, was diagnosed as 
probable bursitis of the left shoulder.  When hospitalized 
for repair of a torn rotator cuff in May 1979, the veteran 
continued to relate the onset of the symptoms to service, and 
did not identify any other trauma to the shoulder.  
Subsequently, he continued to experience symptoms related to 
the left shoulder, with degenerative joint disease eventually 
diagnosed.  In April 1994, he was again hospitalized for 
repair of a rotator cuff tear of the left shoulder.  

After reviewing all the evidence of record on this reopened 
claim for service connection, the Board finds there is 
adequate continuity of symptomatology to trace the current 
left shoulder disorder to service onset.  38 C.F.R. 
§ 3.303(b).  With application of the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds the current left 
shoulder disability began during active duty.  The condition 
was incurred in service, warranting service connection.

3.  Other orthopedic disability 

Claims for service connection for left knee and left shoulder 
problems have been addressed above.  The veteran also claims 
service connection of other orthopedic conditions involving 
the other knee and shoulder, back, neck, etc.  Medical 
evidence of record shows that prior to service, the veteran 
was treated in 1972 for bilateral knee pain, shoulder pain, 
cervical muscle spasm, and generalized musculoskeletal pain.  

During 1974-1975 service, he also complained of multiple 
joint pain; however, X-rays were negative, and numerous tests 
to rule out a systemic process such as poly-arthritis or 
rheumatoid arthritis were negative.  Uric acid test was also 
normal.  After his discharge, he complained of multiple joint 
pains, without any positive findings, for several years.  In 
1977, his uric acid level was elevated, and it was felt that 
his joint problems could represent atypical gouty arthritis.  
Subsequent records have shown both normal and abnormal uric 
acid levels, although the veteran has been prescribed 
medication for gout.  However, gouty arthritis, if present, 
was first shown more than one year after service.  Moreover, 
the uric acid test, upon which the suspected diagnosis was 
made, was normal in service.  Rheumatoid arthritis tests have 
been negative, and osteoarthritis was first shown years after 
service.    

In 2001 and 2003, Dr. Ferrer and Dr. Porter opined that the 
veteran's multiple joint problems were service related.  
However, the contemporaneous records do not show the presence 
of arthritis or other chronic multiple joint disease until 
gouty arthritis was suggested by the elevated uric acid level 
in 1977.  In fact, many of the earlier records emphasized the 
absence of any objective findings, and specifically noted 
that no orthopedic disorder was found.  The Board finds the 
contemporaneous records to be more probative.  

As noted, the Board has earlier addressed service connection 
for left knee and left shoulder conditions.  As to other 
orthopedic disorders, the weight of the credible evidence 
indicates they began years after service and were not caused 
by any incident of service.  Such other orthopedic conditions 
were not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

4.  Restless leg syndrome 

On the separation examination in February 1975, the veteran 
gave a history of cramps in his legs at night, but there was 
no related diagnosis of a chronic disorder on objective 
examination.  He was discharged from service in March 1975.  
In July 1975, he had pain down the left leg, which was felt 
to be due to muscle spasm.  In July 1976, he complained that 
when he tried to play ball or got tense, the muscles in his 
left thigh began to jump around uncontrollably.  Restless leg 
syndrome was first noted in connection with the veteran's 
work-up for obstructive sleep apnea in 1999.  In December 
2000, it was thought that his leg condition may not be 
restless leg syndrome, but rather the result of all of his 
neuromuscular and joint problems.  

The weight of the credible evidence demonstrates that 
restless leg syndrome, assuming it is currently present, 
began many years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection for restless leg 
syndrome.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

5.  Ear infections

Service medical records do not show any ear infections during 
the veteran's 1974-1975 active duty.  The ears were normal at 
the post-service VA examination in 1975.  The earliest 
evidence of an ear infection was during a hospitalization in 
July 1978, when it was noted that he had been recently 
treated for bilateral serous otitis which appeared to be 
resolved at the time of admission, although he still had a 
drainage tube in the right tympanic membrane.  Subsequent 
evidence shows his treatment for ear infections, with 
diagnoses of otitis media and mastoiditis, on numerous 
occasions.  In May 1979, he had chronic scarring in both 
ears.  

The earliest evidence of an ear infection is 3 years after 
service, and the medical evidence does not relate the onset 
of the chronic otitis or mastoiditis to service.  The weight 
of the credible evidence demonstrates that chronic ear 
infections began years after service and were not caused by 
any incident of service.  The condition was not incurred in 
or aggravated by service.   The preponderance of the evidence 
is against the claim for service connection for chronic ear 
infections.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

6.  Sinusitis

Service medical records do not show sinusitis during the 
veteran's 1974-1975 active duty.  The first post-service 
indication of a sinus abnormality was an incidental finding 
of some round densities in the maxillary sinuses on a skull 
X-ray in July 1978, which were not felt to be significant.  
Chronic sinusitis was diagnosed many years after service.  
There is no competent evidence linking the onset to service.  

The weight of the credible evidence demonstrates that 
sinusitis began years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection for sinusitis.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for sleep apnea, back, 
neck, and joint problems, heart disease, breathing problems, 
weight gain, and a seizure disorder is denied.

The applications to reopen the claims of service connection 
for sleep apnea and a psychiatric disability are denied.

Service connection for a left shoulder disability is granted.

Service connection for a left knee disability, other 
orthopedic disability of multiple joints, restless leg 
syndrome, chronic ear infections, and sinusitis is denied.   


REMAND

With respect to the claim for a TDIU rating, because the 
present Board decision grants service connection for a left 
shoulder disability, the case must be remanded for the RO to 
assign a percentage rating for the left shoulder disability, 
and for the RO to then review the issue of a TDIU rating.  
Accordingly, the claim for a TDIU rating is remanded to the 
RO for the following action:

After any indicated development of the 
evidence, the RO should assign a 
percentage rating for the veteran's 
service-connected left shoulder 
disability.  The RO should then review the 
pending appellate issue of entitlement to 
a TDIU rating based on service-connected 
disability.  If the RO continues to deny 
the claim for a TDIU rating, it should 
issue the veteran and his representative a 
a supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board 
for review of the TDIU issue.   



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

